DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “the central diagnostic unit performing the diagnosis on the condensation condition based on water storage and release information related to a catalyst material of a component of the exhaust gas aftertreatment system, such that the sensor is activated based on the water storage and release information.” in claims 1 and 11, respectively.
The closest prior art of record are Parmentier et al. (EP 2781893) and Enomoto et al. (US 2010/0300068). Parmentier et al. (Parm) discloses a water condensation diagnostic unit for an exhaust system which controls activation of a sensor. (See Parm, Paragraphs [0006], [0036], [0039], and [0067]). Emonoto et al. (Enomoto) discloses an exhaust condensation diagnostic system for controlling sensor activation. (See Enomoto, Paragraphs [0043]-[0044]). However, neither Parm nor Enomoto, alone or in combination, teach “the central diagnostic unit performing the diagnosis on the condensation condition based on water storage and release information related to a catalyst material of a component of the exhaust gas aftertreatment system, such that 
Specifically, both Parm and Enomoto disclose, as noted in Applicant’s remarks dated 23 November 2021, determining liquid water mass and/or condensation accumulated within an exhaust pipe. However, neither Parm nor Enomoto discloses utilizing storage and release information of water of a catalyst material (emphasis added). In other words, neither Parm nor Enomoto disclose utilizing information of the catalyst material of the exhaust component and its ability to store and release water. Accordingly, neither Parm nor Enomoto, alone or in combination, teach “the central diagnostic unit performing the diagnosis on the condensation condition based on water storage and release information related to a catalyst material of a component of the exhaust gas aftertreatment system, such that the sensor is activated based on the water storage and release information.” in claims 1 and 11, respectively
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746